DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Status of Claims
Claims 1, 12 and 21 have been amended, new claims 22 and 23 have been added, and therefore claims 1-23 are currently under consideration in the application.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 as instantly amended, recites the limitation “after completion of the preheating, conveying the preheated blank through a furnace for homogenously heating the blank, and wherein the preheating comprises retaining the blank at a predetermined preheating location upstream of the furnace”
	New claim 22, recites in lines 10-12, the limitation “and after completion of the preheating, conveying the preheated blank through a furnace for homogenously heating the blank, and wherein the preheating comprises retaining the blank at a predetermined preheating location upstream of the furnace”.
	New claim 23, recites in lines 9-10, the limitation “and conveying the preheated blank through a furnace, positioned downstream from the preheating system, for homogenously heating the blank”. In particular all these three independent claims are indefinite because they fail to set forth a clear manner and how the homogenously heating of the blank is done in the furnace located downstream of the preheating location, considering the fact that the thickness differential between first and second zones of the blank at the preheating step still remains at the time of entry into and retention in the furnace. The metes and bounds on the claims are unascertainable. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Patent No. 9,631,248).
Regarding claim 12, Hwang et al. teaches a heating system (see abstract) for 
heating blanks (i.e. steel plate(s), see abstract and column 4, lines 1-57) in a production line (see figure 2), the heating system comprising: a furnace (i.e. second furnace 300, see figure 2 and column 5, lines 27-59); a conveyor system (roll conveyors 210 and 310, see figure 2 and column 4, lines 38-56 and column 5, lines 42-54) for conveying the blanks through the furnaces (200 and 300); and a preheating system  (i.e. first furnace 200, see figure 2 and column 4, lines 9-56) located upstream from the furnace (300, see figure 2); said preheating system or  first furnace (200) comprising two heating zones (200a and 200b, see figure 2 and column 4, lines 20-37) with each provided with an array of high frequency heating coils (220, see figure 2 and column 4, lines 20-30); wherein each zone’s high frequency heating coils are operative and adjustable for achieving targeted temperatures by a separate inverter, thereby allowing each zone’s high frequency heating coils to be selectively and independently regulated to direct heat at one or more zones of a blank (i.e. steel plate) while directing heat at one or more other preselected zones of the blank is prevented or minimized (see column 4, lines 9-56); and wherein the conveyor system (i.e. roll conveyors 210 that comprises rolls 210a and 210b) is configured to temporarily retain the blank in a predetermined preheating location (200, see figure 2) upstream from the furnace (300, see figure 2).
Hwang et al. teaches a plurality of high frequency heating coils provided above and below a conveying path that are selectively controlled for heating the metal blank to a target temperature in the preheating location but fails to particularly teach heating elements provided as an array of columns and rows at the preheating location for selectively preheating the blank as required in claim 12 as instantly amended. Thus, the instant claim differs from Hwang et al. only by the mere pattern in which the heating elements are arranged but not by the heat intensity obtained therefrom, because Hwang et al. by the use of the independent inverters the heat intensity of each individual heating can be regulated to achieve the target temperature (see column 4, lines 20-35). Applicant specification also provides no new and unexpected results coming from the use of the claimed row and column arrangement of the heating elements. Furthermore, it is well settled that where, as in the instant case, no new or unexpected results have been shown to arise therefrom, motivation to modify the configuration or arrangement of a component (i.e. heating elements in this instant case) already shown by the applied prior art, would have been a modification obvious to one of ordinary skill in the art at the time the invention was made. Also see MPEP 2144.04.IV.B. 
            Regarding claim 13, Hwang et al. teaches a heating system that comprises (roll conveyors 210 and 310, see figure 2 and column 4, lines 38-56 and column 5, lines 42-54) for conveying the blanks through the furnaces (200 and 300) configured to temporary retain the blank or steel plate or keeping the blank stationary in any one of the first or preheating furnace (200) and the heating or second furnace (300) by mere application of a stop button or a switch; and any of such stop button or a switch reads on the claimed stopping elements since no particular structure has being claimed.
	Regarding claim 14, Hwang et al. teaches an array of high frequency heating coils (220, see figure 2 and column 4, lines 20-30) for preheating the steel plate or black, and eventhough, Hwang et al. in the figures does not necessarily show how said heating coils are built or mounted inside the furnace, however providing a mount or base and a support structure to hold the high frequency heating coils in the furnace body of Hwang et al. would have been inherent since said feature is well known in the art. Also see MPEP 2112.
	Regarding claim 15, Hwang et al. teaches an array of high frequency heating coils (220, see figure 2 and column 4, lines 20-30) which is a type of electric heaters; thereby meeting substantial all aspects of the claim. 
 	Regarding claims 16 and 17, Hwang et al. teaches a heating system in which any one of the first furnace (200) and the second furnace is operable to be heated to a temperature of about 450° C to 750° C, which encompasses scope of the temperature ranges 300° C to 820° C and 500° C to 700° C, recites in claims 16 and 17 respectively.
	Regarding claim 18, Hwang et al. does not particularly teach that the preheating of the blank or steel plate is done in 10 seconds or less; however the claim limitation as set forth only constitutes the manner or operating the claim apparatus; furthermore, it is well settled that  an apparatus claims cover what a device is, not what a device does, and  claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also see MPEP 2114. II. In this instant case the heating system of Hwang et al. is capable of preheating the blank or steel plate within 10 seconds or less just by mere adjusting the temperature setting and/or a timer as required. In addition; said preheating time would be dictated by the type of the configuration of workpiece being heat treated.
	Regarding claim 21, Hwang et al. teaches a heating system in which the power of each heating element (220, see figure 2) is controllable to allow different temperatures or temperature targets to be achieved through adjustment of output of an inverter to be applied to the blank or steel plate (see column 4, lines 20-37).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Patent No. 9,631,248) as applied to claim 12 above and further in view of Dörr (US Patent No. 9,010,524).
Regarding claims 19 and 20, Hwang et al. fails to teach a heating system that comprises stopping elements that are retractable pins configured to be displaceable in an up-and-down motion for retaining the blank in the preheating location; and wherein the stopping elements are elevating bars configured to lift the blank perpendicularly to a conveying direction.  However, Dörr,  teaches a roller conveyor (11, see Dörr, abstract, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c) for conveying a workpiece or a metal piece through a manufacturing line such as an annealing, hot forming or a vehicle components production line  (see Dörr, column 1, liners 40-67), wherein the conveyor comprises a workpiece stopping or the retaining elements in a form of retractable pins or in a form of elevating bars (1, see Dörr, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c) configured to be displaceable in an up-and-down motion for retaining the blank in a predetermined location and configured to be displaceable in an up-and-down to lift the blank perpendicularly to a conveying direction that meets the claimed requirements (see Dörr, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c). 
It would have been obvious to one of ordinary skill in the art at the time invention 
was made to modify the heating system of Hwang et al. to use a conveyor system that comprises a workpiece or a blank stopping or  retaining  elements in a form of  retractable pins or in a form of elevating bars as exemplified by Dörr and that would allow flexible adaptation to the conveying conditions as well as to achieve the desired stopping or positioning requirements of the workpiece being process by the production system (see Dörr,  column 2, lines 16-41).
                                           Allowable Subject Matter
10.	Claims 1-11, 22 and 23 would be allowable if rewritten or amended to overcome 
the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
forth in this Office action.
11.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record Hwang et al. (US 9,631,248) and Pohl et al. (US 8,733,144) either considered individually or as combined differs from the instant claims by failing to teach and or adequately suggested a method of heating a blank defining a first zone having a first thickness and a second zone having a second thickness, the second thickness being greater than the first thickness, preheating the blank by directing heat at the second zone and not the first zone; or (2) applying heat to both the first and second zones such that the second zone is heated to a temperature greater than a temperature of the first zone, and thereafter subjecting said  blank with thickness differential to another manner of heating step in a downstream furnace so as to achieve structure homogeneity.

Response to Arguments
12.	Applicant's arguments filed 08/08/2022 with respect have been fully considered but they are not persuasive. 
	Applicant’s principal argument is that Hwang fails to teach "an array having rows and columns of individual heating elements," as recited in the amended claim 12. 
	In response, it is noted, eventhough Hwang et al. fails to particularly teach said claimed arrangement of heating elements; however, Hwang et al. teaches a plurality of high frequency heating coils provided above and below a conveying path that are selectively controlled for heating the metal blank to a target temperature in the preheating location. Thus, the instant claim differs from Hwang et al. only by the mere pattern in which the heating elements are arranged but not by the heat intensity obtained therefrom. Because Hwang et al. uses independent inverters, such that the heat intensity given off from each individual high frequency heating coil can be regulated to achieve the target temperature on a region of the blank; and thereby yielding the same results as in the instant claim. Especially since Applicant’s specification provides no new and unexpected results coming from the use of the claimed row and column arrangement of the heating elements. Furthermore, it is well settled that where, as in the instant case, no new or unexpected results have been shown to arise therefrom, motivation to modify the configuration or arrangement of a component (i.e. heating elements in this instant case) already shown by the applied prior art, would have been a modification obvious to one of ordinary skill in the art at the time the invention was made. Also see MPEP 2144.04.IV.B. 
	With respect to the amended claim 1, a new grounds of rejection has been present in this office action as shown above because the claim fails to set forth a clear manner and how the homogenously heating of the blank is done in the furnace located downstream of the preheating location, considering the fact that the thickness differential between first and second zones of the blank at the preheating step still remains at the time of entry into and retention in the furnace.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733